ota 9)

* AO 245B {Rev, 02/08/2019} Judgment in a Criminal Petty Case (Modified) : Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America - - JUDGMENT IN A CRIMINAL CASE
¥. ; (For Offenses Committed On or After November |, 1987)

Oscar Manuel Alegria-Hernandez Case Number: 3:19-mj-23459

 

 

 

 

 

 

 

 

 

 

 

 

Ellis My pennston
Defendant’ Attorney Bag
REGISTRATION NO. 88538298
: 4

THE DEFENDANT: | AUG 2 6 208

pleaded guilty to count(s) 1 of Complaint . | OLE: we PSST MOURT

hikilty DISTRICT OF CAL
[] was found guilty to count(s) . a ee eT eee ea UTY
after a plea of not guilty. -

Accordingly, the defendant is adjudged guilty of such count), which involve the following offense(s):
Title & Section . Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1:

LC} The defendant has been found not guilty on count(s)
LC Count(s) a | dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED - Oo — days

Assessment: $10 WAIVED &l Fine: WAIVED | | | |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments _
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence

A

DUSM HONORABUE ROBERT N. BLOCK
: UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy | 3:19-mj-23459

 
